Title: Notes on a Proposed Cartel for the Exchange of Prisoners of War, [10–11 April 1778]
From: Hamilton, Alexander
To: 


[Newtown, Pennsylvania, April 10–11, 1778]




Memorandums

Arts:
All officers and soldiers, prisoners of war on either side shall be exchanged on the terms and in the manner following.  
Those first captured shall be first exchanged.  
Every officer shall be exchanged for one of equal rank, as far as number will apply, except when there are officers, who have been longer in captivity, that cannot be so exchanged; in which case, these shall have a preference, and be exchanged on the principle of composition, according to the succeeding rule. 
When officers cannot be exchanged for those of equal rank, two or more inferior officers shall be given for a superior, in order to which, all officers bearing rank shall be estimated thus: 




General & Commander in chief
89


Lieutenant General
55


Major General
34


Brigadier
21


Col:
13


Lieut Colonel
8


Major
5


Captain
3


Lieutenant
2


Ensign
1






If there should remain any officers on either side, who cannot be exchanged in the foregoing modes, privates may be given for officers at the rate of five for an ensign and progressively in the above ratio. 
(What shall be the rate and maner of ransom for money?) 
Staff officers bearing rank shall be exchanged for each other or for those of the line of similar rank: Such as have none shall be exchanged for each other only, in the same or in different departments, either on the principle of equality of station or composition; and shall be estimated thus: 




  Quarter Master General
12


  Deputy
6


  Assistant deputy
3



  Commissary General of Provisions
6


  Deputy
3


  Ass: Deputy
1


  Pay Master General
6


  Deputy
3


  Clerk
1


  Commissary of Military Stores
6


  Deputy
3


  Ass: deputy or conductor
1


  Commissary of forage
6


  Deputy
3


  Ass: deputy
1


  Muster Master
6


  Deputy
3


  Waggon Master
3


  Deputy or Conductor
1


  Capt of Guides
3







Officers on both sides to be returned on parole in  days after captivity,
{
Citizens of whatsoever class or denomination, whether in or out of office, and wheresoever taken to be exchanged for each other according to parity of number only.


Citizens whether in or out of office how to be exchanged?—


Deserters, or persons, who bearing arms on either side, in the present war leave it, and enter into the opposite army, not to be deemed prisoners of war nor exchangeable.


Exchanges to be made every  or sooner, if circumstances will permit.




Registers to be kept of all Prisoners taken specifying their names ranks and corps and the places of their confinement, and monthly returns, accounting for differences, shall be interchanged. When prisoners are to be returned, on either side, notice shall be given of the time and place, that proper persons may be appointed to receive them. A list of their names ranks and corps shall be delivered with them; a duplicate of which shall be signed by the officer receiving as a voucher for the delivery.




Permission shall be allowed by both parties to purchase provisions, in aid of the stipulated rations—and cloathing and other necessaries, under proper restrictions.
}
Commissaries to be mutually stationed.


Permission shall be granted to either party to send in provisions cloathing money and other necessaries for the use of prisoners, by land or water, and passports when required shall be given accordingly.
to be enlarged


Surgeons & Medecines &c.
}
Proposed to hire instead of sending in.


Commissioned officers shall be permitted to visit the prisoners in their different stations at stated periods, and upon previous notice, under proper restrictions.




Hospitals—




Ration to be defined




Settlement of Accounts how? Prisoners shall not be permitted to inlist or on any pretence be transported beyond sea?




Prisoners not to be thrown into dungeons or other unnecessarily rigorous confinement; but for a flagrant breach of the laws of war and nations.




All private property stolen by deserters to be returned.




Passports to be granted to Purveyors of Hospitals to provide necessaries for their use, within certain limits according to circumstances.




